Citation Nr: 1235112	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating greater than 10 percent for rhinitis and sinusitis with headaches. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the claim for a rating greater than 10 percent for rhinitis and sinusitis with headaches.  

In March 2011, a hearing was held before the undersigned Veterans Law Judge.

In a September 2011 decision, the Board remanded the increased rating claim for rhinitis and sinusitis with headaches to the Appeals Management Center (AMC), in Washington, DC for additional development.   


FINDING OF FACT

The rhinitis and sinusitis with headaches is symptomatic, but is not characterized by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.   There is no evidence of polyps as a result of the rhinitis. 



CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for rhinitis and sinusitis with headaches. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.97, Diagnostic Codes 6510, 6522 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With respect to the claim for rhinitis and sinusitis with headaches, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004). An RO letter dated February 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also provided the Veteran with general criteria for assigning disability ratings and effective dates. Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

VA also fulfilled its duty to assist by obtaining all relevant evidence in support of the claim that is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and his VA treatment records.  It is pointed out that in the September 2011 Board remand it was recognized that the Veteran had previously identified additional treatment from a private physician, and that those records had not been obtained. In a January 2012 response, that physician's office indicated that they had no records for the Veteran. The Veteran has been advised of the unavailability of those records and desires to proceed with his claim. 

Additionally, subsequent to the September 2011 Board remand in May 2012 VA has provided the Veteran with a medical examination for evaluation of his rhinitis and sinusitis with headaches disorder.  There has been compliance with the September 2011 Board remand directives. See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled, as a matter of law, to compliance with remand directives and that the Board, itself, commits error in failing to ensure compliance).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of the claims may proceed.


II.  A Rating Greater than 10 percent for Rhinitis and Sinusitis with Headaches

The Veteran was originally granted service connection for rhinitis with headaches in a February 1991 rating decision and was assigned a 10 percent disability rating effective October 18, 1990.  He disagrees with this current 10 percent rating assignment and contends that this service-connected disability should be assigned a higher rating.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. When rating the Veteran's service-connected disability, the entire medical history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Veteran's rhinitis and sinusitis with headaches disorder has been rated as 10-percent disabling, under 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6522.  Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis. 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  

Diagnostic Code 6510, chronic panusitis sinusitis, allows for a 10 percent rating when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician. Id. 

The other component of this disability for which the Veteran may be rated pursuant to Diagnostic Code 6522.  For allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  With polyps, a 30 percent rating is warranted. 38 C.F.R. § 4.97, Code 6522. 

The facts as shown do not indicate that any other diagnostic code is applicable for evaluation of the Veteran's rhinitis and sinusitis with headaches. 

At a July 2008 VA nose, sinus, larynx, and pharynx compensation examination, the Veteran was seen for rhinitis.  He complained of daily nasal and frontal congestion.  He awakened with congestion that lasted 15 minutes.  Medications helped.  The Veteran also reported nasal and postnasal drainage and forehead pressure like headache, and sneezing and itching from the nose.  The discharge was either clear or yellow.  He reported year round symptoms with no incapacitating episodes.  He had episodes of sinus infection for which he took doxycycline for one week.  He had taken six courses of the drug that year.  He also used nasal flushes, and Loratadine, which helped.  The inspection of the nose revealed clear drainage, no crusting and no polyps.  There was no postnasal drainage or sinus tenderness.  There was pressure from the inside frontal area of the head.  The diagnostic assessment was chronic rhinitis with sinusitis. 

VA outpatient treatment records from late 2008 through 2011, show the Veteran received treatment for rhinitis, sinusitis, and headaches.  He had sinus pain and pressure, congestion, rhinorrhea, and headaches.  He was prescribed successive doses of doxycycline in June and July 2008. An August 2008 sinus CT revealed mucosal thickening involving the sinuses.  He began and then was later taken off immunotherapy.

A VA nose, sinus, larynx, and pharynx examination for sinusitis and rhinitis was performed in May 2012.  It was reported that the Veteran had a history of chronic nasal congestion/drainage with episodes of sinusitis since 1989.  His sinusitis required antibiotics in May 2012, and before that in August 2010.  It was reported that he had pansinusitis that was chronic and episodic.  The Veteran had had non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge that totaled 6 times in the past 12 months.  He had not had incapacitating episodes requiring antibiotic treatment in the past 12 months.  The Veteran had not had any sinus surgery. 

Regarding rhinitis, it was reported that the Veteran had did not have nasal passage obstruction due to rhinitis, but there was permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  On examination, there was no tenderness or drainage noted.  The diagnostic assessment was chronic rhinitis mild chronic sinusitis.  The Veteran's functional impairment on his work was described was that he must avoid dust, fumes, and smoke.  With respect to migraine headaches, it was reported that they were not due to his military service, or a service connected disorder.  It was reported that medical literature does not support a causal relationship between allergic rhinitis/sinusitis and migraines.  It was stated that the headaches were separate sinus headaches (sinus pain pressure). 

In summary, the Board notes that the Veteran continues with what has been described as chronic rhinitis and recurrent mild sinusitis.  These disabilities are manifested by congestion, sinus pressure, and drainage, and have required immunosuppressive therapy for the rhinitis and at times antibiotics for the sinusitis.  However, from this evidence, there is no indication of nasal polyps.  Nor is there evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Veteran has used antibiotics on occasion; however, he has not had any incapacitating episodes of sinusitis, in that he has not required bedrest and treatment by a physician.  He had six, but not more, incapacitating episodes of sinusitis according to the most recent VA examination findings.  Therefore, the Veteran's symptoms are not sufficient to warrant a higher 30 percent disability rating, under either Diagnostic Code 6510 or 6522.  Since the severity of the Veteran's rhinitis and sinusitis with headaches disorder has remained consistent since receipt of his claim, the Board cannot "stage" this rating.  Hart, supra.

The Veteran's ongoing headaches are attributed to his sinus problems and are sinus pressure related according to a VA clinician most recently.  As headaches are specifically contemplated as a symptom of sinusitis under DC 6510, a separate rating for headaches is not warranted as that would constitute pyramiding.  See 38 C.F.R. § 4.14.  Additionally, the VA examiner noted that migraines were not related to the Veteran's sinus disorder.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as his rhinitis and nasal or sinus symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has stated that he believes that he submitted evidence showing three or more incapacitating episodes of sinusitis per year so as to warrant a 30 percent rating.  However, as discussed above, the medical evidence does not show any incapacitating episodes of sinusitis, and the Board finds that the objective evidence is more probative than the Veteran's descriptions.  As the preponderance of the evidence is against his claim for a rating higher than 10 percent for this disability, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Here, the Rating Schedule addresses all degrees of the Veteran's service-connected rhinitis and sinusitis with headaches under the applicable Diagnostic Codes.  The Veteran has complained of congestion, pressure, headaches, and drainage.  Under DC 6514, an incapacitating episode of sinusitis includes headaches, pain, and discharge or crusting; and DC 6522 contemplates obstruction of the nasal passages.  As the Rating Schedule contemplates all aspects of the Veteran's disability and he has a 10 percent rating for the disability, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

A rating greater than 10 percent for rhinitis and sinusitis with headaches is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


